Citation Nr: 0122561	
Decision Date: 09/17/01    Archive Date: 09/24/01

DOCKET NO.  97-27 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a compensable evaluation for a partial 
proximal phalangectomy of the 5th toe, right foot.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from October 1972 to 
November 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1997 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  A partial proximal phalangectomy of the 5th toe, right 
foot is not currently manifested by any residual impairment 
and no functional impairment in the right foot is 
attributable to the service connected disability.

2.  Service connection for bilateral pes planus with calluses 
was denied in an August 1987 Board decision.

3.  The evidence submitted in support of the petition to 
reopen the claim for service connection for bilateral pes 
planus is cumulative of that which was known or contended at 
the time of the prior final Board decision.



CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a partial 
proximal phalangectomy of the 5th toe, right foot have not 
been met.  38 U.S.C.A. § 1155, 5107(b) (West 1991); 38 C.F.R. 
Part 4, § 4.71a; Diagnostic Code 5199-5172 (2000).

2.  The August 1987 Board decision denying service connection 
for bilateral pes planus with calluses is final.  New and 
material evidence sufficient to reopen the claim has not been 
received.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1100 (2000); 
66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Partial proximal phalangectomy of the 5th toe, right foot.

Service connection for a partial proximal phalangectomy of 
the 5th toe, right foot was granted in a January 1975 rating 
decision.  This disability was assigned a noncompensable 
evaluation.  The appellant contends that a compensable 
evaluation is warranted.  

The appellant testified before the RO in May 1997.  He 
testified that he had constant pain that ran up his right leg 
into his back.  He described the pain as like a toothache.  
He had to see a podiatrist sometimes twice a month to have 
his feet debrided.  It only took a couple of hours before his 
feet began to hurt again.  He had been prescribed medication 
for the foot pain.  He could not stand for more than 20 
minutes before he had to sit down.  The service-connected toe 
had affected the condition of his other toes and caused them 
to be painful and to grow in the wrong direction.  He soaked 
his feet and wore special shoes to try to alleviate the pain.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

The duty to notify the appellant and his representative of 
any information and evidence needed to substantiate and 
complete a claim has been met.  38 U.S.C.A. §§ 5102, 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  By virtue of, the 
January 1997 rating decision, and the Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of this appeal, the appellant and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim for an 
increased rating.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed. 

The duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim has been met.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  
The RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant, in fact, it appears 
that all evidence identified by the appellant relative to 
this claim has been obtained and associated with the claims 
folder.  Service medical records were previously obtained and 
associated with the claims folder.  The appellant identified 
treatment at the VA Medical Center and by private medical 
providers and this evidence was obtained by the RO, including 
treatment records from the VA Medical Centers in Decatur and 
Charleston.  Social Security Administration records were 
obtained.  The appellant has not referenced any unobtained 
evidence that might aid in substantiating the claim or that 
might be pertinent to the bases of the denial of the claim.  

A hearing was conducted before the RO in May 1997 and a 
transcript associated with the claims folder.  At the time of 
the hearing, the appellant was informed of the evidence 
needed to substantiate his claim pursuant to 38 C.F.R. 
§ 3.103 (2000).

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(c)(4)).  The appellant was 
afforded a VA examination in February 1999 that specifically 
addressed the question of whether there was disability 
associated with the service connected 5th toe of the right 
foot.
In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(Remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  Lay 
testimony is competent only when it regards the readily 
observable features or symptoms of injury or illness.  Layno 
v. Brown, 6 Vet. App. 465, 469-70 (1994).  The appellant is 
competent to state that his condition is worse.  However, the 
training and experience of the medical personnel makes their 
findings more probative as to the extent of the disability.  
The Board assigns more probative value to the objective 
observations of trained medical personnel when compared to 
the subjective reports of interested parties. 

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant underwent a partial proximal phalangectomy of 
the right 5th toe during service for the surgical correction 
of a hammertoe deformity with corn formation.

VA Medical Center records dated in 1996 documented ongoing 
treatment by debridement of intractable plantar keratosis, 
including below the 5th right toe.  In a January 1996 note he 
was said to have pressure-related pain from the calluses on 
both feet.  In a November 1996 note he was said to have 
chronic pain associated with plantar warts.  In March 1997, 
the appellant reported pain in his feet bilaterally and in 
the 5th right toe.  The examiner indicated that the plantar 
keratotic lesions were to the point that the appellant was 
unable to ambulate.

Social Security Administration records received in September 
1997 documented disability associated with back and neck 
injuries received when the appellant fell from a ladder in 
September 1992.

In October 1997, the appellant submitted lay statements from 
his wife and other friends who indicated that the appellant 
currently had foot pain that was serious and interfered with 
his ability to walk and work.

A VA examination was conducted in February 1999.  The history 
of a partial amputation of the right 5th toe in 1973 was 
noted.  The appellant reported pain in his right 5th toe that 
was horrible and he indicated it was both occasional and 
constant.  He reported swelling.  He denied phantom pain or 
redness.  On physical examination there was no swelling of 
the amputation stump.  There was no deformity or tenderness.  
There was no neuroma or inadequate circulation.  The distance 
from the 5th metatarsal joint to the tip of the toe was 3.5 
cm. on the right and 4.5 cm. on the left.  The range of 
motion of the right 5th toe was zero.  There was a 3 cm. 
healed vertical scar on the dorsum of the right 5th toe.  The 
scar was not tender.  There was no keloid formation and it 
was not ulcerated.  The physician concluded that the partial 
proximal phalangectomy of the right 5th toe had no residuals.  
There was no functional impairment in the right foot due to 
the 5th toe.  There was limitation of motion in the right 5th 
toe.  The scar was not complicated.  X-ray examination of the 
right foot revealed no bony abnormality.

VA Medical Center records dated in June 2000 documented 
complaints of painful calluses since 1972 with current pain 
on weight bearing.  Nucleated hyperkeratosis on the bottom of 
the 2nd and 5th toes, heel, and lateral aspect of the hallux 
on the right foot, and on the hallux and heel of the left 
foot was noted.  The lesions were painful upon debridement.  
Bilateral intractable plantar keratosis was diagnosed.

The appellant's right 5th toe disability has been evaluated 
by analogy under the criteria for rating amputation of the 
toes, other than the great, with removal of the metatarsal 
head.  For amputation of one or two toes, a 20 percent 
evaluation is assigned.  Without metatarsal involvement, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.71a; 
Diagnostic Code 5199-5172 (2000).

The preponderance of the evidence is against a compensable 
evaluation in light of the fact that the objective medical 
evidence of record indicates that there is no residual 
disability associated with the partial proximal phalangectomy 
of the right 5th toe.  No competent examiner has indicated 
that there is metatarsal involvement due to the partial 
amputation.  The VA examiner specifically stated that there 
were no residuals from the surgery.  No competent examiner 
has indicated that the unilateral 5th toe surgery is 
associated with callous formation or foot pain, which we 
note, is bilateral.  Rather, the medical evidence indicates 
that the foot pain is due to nonservice connected pes planus 
and plantar warts.  

We have considered the appellant's testimony that he has pain 
due to his right 5th toe.  He is competent to say so.  
However as to the extent of his disability, we afford a 
higher degree of probative value to the VA examiner's 
objective finding that there was no residual disability 
associated with the right 5th toe as well as the other 
medical evidence that indicates that his pain arises from 
other causes.  Pain alone cannot be compensable without proof 
of a service connected service disease or injury to which the 
current pain can be connected by medical evidence.  See 
Sanchez-Benitez v. Principi, No. 00-7099 (Fed. Cir. Aug. 3, 
2001).

The Board also considers the application of 38 C.F.R. §§ 4.40 
and 4.45 when rating any musculoskeletal disability.  
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. 202 (1995); Johnson v. Brown, 9 Vet. 
App. 7, 10-11 (1996).  In assessing the functional loss, if 
any, of a musculoskeletal disability, inquiry must be 
directed towards findings of less movement that normal; more 
movement than normal; weakened movement; excess fatigability; 
incoordination; and painful movement.  The VA examiner 
indicated that there was no functional impairment in the 
right foot due to the 5th toe.  The appellant has painful 
feet and difficulty walking as objectively identified by 
various examiners, however this has not been attributed by 
any competent medical personnel to the partial amputation of 
the right 5th toe.  Although the appellant has no range of 
motion in the service connected toe, no competent examiner 
has attributed this to his foot pain, plantar warts or 
callous formation.

A scar is not a compensable condition unless the veteran 
experiences some complications with the scar; the current 
state of the record does not document any such complications.  
See generally 38 C.F.R. § 4.118; see also 38 C.F.R. § 4.48, 
Chelte v. Brown, 10 Vet. App. 268 (1997).  Rather, objective 
examination revealed that the scar was healed, not tender, 
and not ulcerated.  Accordingly, the preponderance of the 
evidence is against a compensable evaluation for partial 
proximal phalangectomy of the right 5th toe and there is no 
doubt to be resolved.

Extraschedular consideration.

In an exceptional case where the schedular standards are 
found to be inadequate, the field station is authorized to 
refer the case to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2000).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Board must address referral under 
38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).  In this regard, the Board finds that the schedular 
criteria and currently assigned noncompensable evaluation for 
a partial proximal phalangectomy of the 5th toe, right foot 
is adequate as the case does not present an exceptional or 
unusual disability picture so as to render impractical the 
application of the regular schedular standards.  Competent, 
objective evidence of marked inference with employment or 
frequent periods of hospitalization due to the right 5th toe 
disability has not been shown.  Rather, Social Security 
Administration records reveal that interference with 
employment is attributable to a post-service back and neck 
injury.  There is no record of any hospitalization due to the 
service connected right 5th toe disability.


New and material evidence.

In July 1996, the appellant petitioned to reopen his claim 
for service connection for his feet, in particular, service 
connection for bilateral pes planus.  Service connection for 
bilateral pes planus was first considered by the RO in a 
January 1975 rating decision.  Pes planus was found to have 
preexisted service and was not aggravated therein.  In 
October 1985, the appellant filed a claim for service 
connection for his bilateral foot calluses.  In a February 
1986 rating decision, the RO denied service connection for 
calluses as due to bilateral pes planus.  Pes planus was 
found to have preexisted service and was not aggravated 
thereby.  In an August 1987 decision, the Board considered 
the claim for service connection for bilateral pes planus and 
calluses.  In denying service connection for both, the Board 
held that pes planus preexisted service and was not 
aggravated by service.  Manifestations in service of pes 
planus (identified at the time of enlistment) including pain 
and calluses, were found to be characteristic manifestations 
of the preservice disability and were not indicative of an 
increased in pathology during service.

A decision of the Board is final.  38 U.S.C.A. § 7104(b) 
(West 1991); 38 C.F.R. § 20.1100 (2000).  When a claimant 
requests that a claim be reopened after an appellate 
decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence 
is new and material must be made and, if it is, as to 
whether it provides a basis for allowing the claim.  
38 C.F.R. § 20.1105 (2000). 

New and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  (The Board 
notes that there have been changes to the regulations 
regarding of new and material evidence contained in 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R 
§ 3.156(a)), but these are effective prospectively for 
claims filed on or after August 29, 2001, and are therefore 
not applicable in this case.  Karnas v. Derwinski, 1 Vet. 
App. 308 (1991)).  

Although VA is obligated to advise a claimant of the kind of 
evidence needed to reopen a previously denied claim, see 
Graves v. Brown, 8 Vet. App. 522 (1996), this obligation 
depends on the particular facts of the case and the extent to 
which the Secretary has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Here, VA 
adequately fulfilled its obligation with the issuance of the 
rating decisions, Statements of the Case as well as the Board 
decision which provided the law and regulations pertaining to 
new and material evidence and identified the evidence lacking 
to support his claim for service connection.  In this 
respect, it is not shown that since the Board's decision, the 
appellant has put VA on notice of the existence of any 
specific, particular piece of evidence that, if submitted, 
could reopen his claim on the basis of new and material 
evidence, notwithstanding the fact that he has been provided 
opportunities to do the same.  It appears that any 
outstanding evidence identified by the appellant has been 
obtained by the RO.  Thus, no additional development action 
is warranted and any duty owed the appellant has been met.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991).

The evidence before the Board at the time it considered the 
claim for service connection for bilateral pes planus with 
calluses is summarized as follows.  The appellant had 
contended in statements and testimony that he had no problems 
with his feet prior to service even while working at jobs 
that required mostly standing.  He contended that his pes 
planus was aggravated by service.  Service medical records 
revealed that moderate pes planus was identified at the time 
of the enlistment examination conducted in September 1972.  
The appellant was seen during service for complaints of foot 
pain which were attributed to his pes planus.  Plantar corns 
were identified.  Treatment during service included shoe 
inlays, an exchange of shoes and boots, debridement, change 
of physical profile, and a change in military operational 
specialty from infantry to supply.  At the time of the 
separation examination in September 1974, a history of 
symptomatic flat feet was noted which was said to have 
existed prior to service.  The Board also considered post-
service private and VA Medical Center treatment records that 
indicated continued complaints of bilateral foot pain, with 
pes planus, corn, calluses and plantar warts noted.

The evidence submitted in support of the petition to reopen 
the claim for service connection for bilateral pes planus is 
summarized as follows.  The appellant submitted additional VA 
Medical Center and private medical evidence dated through 
June 2000 that documented ongoing complaints of bilateral 
foot pain with treatment for bilateral pes planus, 
intractable plantar keratosis and plantar warts.

In May 1997 the appellant offered testimony wherein he 
reiterated his contention that pes planus was attributable to 
service.  He testified that he had no foot problems prior to 
service and that after about 5-6 weeks of training he began 
having problems with foot pain and blistering on the bottom 
of his feet.  His military specialty was changed from 
infantry to supply to accommodate his foot problems.  
Therefore he contended that this showed aggravation of his 
disability.  He has had problems with pain and calluses ever 
since.  He was currently totally disabled due to his feet 
related to his bad back.

Social Security Administration received in September 1997 
documented an award of disability compensation for back and 
neck disability resulting from a fall from a ladder in 
September 1992.

The appellant submitted lay statements in October 1997 from 
his wife and friends that supported his contentions that 
prior to service he did not have any foot pain or problems.  
It was not until he came back from the Army that he had foot 
problems.  

The report of a VA examination conducted in February 1999 
included an essentially normal X-ray examination of the right 
foot.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the previous denial.  The Board denied the 
claim for service connection in August 1987 based on a 
finding that the symptoms recorded during service were 
typical of disability associated with flat feet or pes 
planus.  The evidence of record did not demonstrate that the 
condition was significantly worse at discharge than at 
enlistment, rather the manifestations of pes planus during 
service were characteristic of the condition and 
insufficient to demonstrate any increase in pathology, or 
aggravation, during service.  In other words, service 
connection was denied for preexisting bilateral pes planus 
identified at entry into service in the absence of competent 
medical evidence during service, at separation from service, 
or after service that there was an increase in disability 
during service.  Rather the symptomatology reported was 
found to be due to the natural progress of pes planus.  

The evidence submitted in support of the petition to reopen 
the claim for service connection fails to cure this 
evidentiary defect that existed at the time of the Board's 
decision.  Competent medical evidence that preexisting pes 
planus was aggravated or underwent an increase in disability 
other than what was due to the natural progress of the 
condition has not been presented.  The medical evidence 
submitted in support of the petition to reopen the claim 
confirms that which was known at the time of the prior Board 
decision; that the appellant has pes planus with calluses 
that causes pain and requires ongoing debridement and other 
treatment.  The mere confirming of a previously known fact is 
cumulative and therefore not new and material.  Sagainza v. 
Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. Derwinski, 
1 Vet. App. 419, 424 (1991).  Although the appellant contends 
that his feet were aggravated by service, lay assertions on 
issues of medical fact cannot suffice as new and material 
evidence to reopen a claim.  See Hickson v. West, 11 Vet. 
App. 374(1998).  Likewise, the additional lay statements are 
not competent to reopen the claim.  In the absence of new and 
material evidence, the petition to reopen the claim for 
service connection for bilateral pes planus is denied.



ORDER

A compensable evaluation for a partial proximal phalangectomy 
of the 5th toe, right foot is denied.  The petition to reopen 
a claim for service connection for bilateral pes planus is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

